09/09/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 18-0328


                                      DA 18-0328
                                   _________________

STATE OF MONTANA,

            Plaintiff and Appellee,

      v.                                                        ORDER

JUAN ANASTASIO RODRIGUEZ,

            Defendant and Appellant.
                                _________________

       Appellant, through counsel, has filed a motion for extension of time within which
to file his reply brief. Good cause appearing,
       IT IS HEREBY ORDERED that motion is GRANTED. Appellant’s reply brief
shall be filed on or before October 9, 2020.
       No further extensions will be granted.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                              September 9 2020